

114 S1298 RS: Port Performance Act
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 290114th CONGRESS1st SessionS. 1298[Report No. 114–164]IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Thune (for himself, Mrs. Fischer, Mr. Gardner, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 5, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide nationally consistent measures of performance of the Nation's ports, and for other
			 purposes.
	
		1.Port performance freight statistics program
 (a)In generalChapter 63 of title 49, United States Code, is amended by adding at the end the following:
				
					6314.Port performance freight statistics program
 (a)In generalThe Director shall establish, on behalf of the Secretary, a port performance statistics program to provide nationally consistent measures of performance of the Nation’s top 25 ports by tonnage, top 25 ports by 20-foot equivalent unit, and top 25 ports by dry bulk.
						(b)Annual reports
 (1)Port capacity and throughputNot later than January 15 of each year, the Director shall submit an annual report to Congress that includes statistics on capacity and throughput at these ports.
 (2)Port performance indicatorsThe Director shall require each United States port authority referred to in subsection (a) that receives Federal assistance or is subject to Federal regulation to submit an annual report to the Bureau of Transportation Statistics that includes statistics on capacity and throughput, including—
 (A)the volume of inbound and outbound cargo to include containers, break bulk, vehicles, and dry and liquid bulk;
 (B)the average number of lifts per hour of containers by crane; (C)the average vessel unload rate;
 (D)the average vessel load rate; (E)the average vessel turn time;
 (F)port transit time; (G)the average cargo dwell time;
 (H)the average container dwell time; (I)port storage capacity and utilization;
 (J)the average wait time for trucks inside a port complex; (K)the average truck time at ports; and
 (L)the average rail delay at ports. (c)RecommendationsThe Director shall obtain recommendations for specifications for port performance measures, to identify standard data elements for measuring port performance, from—
 (1)operating administrations of the Department of Transportation; (2)the Coast Guard;
 (3)the Maritime Administration; (4)the Marine Transportation System National Advisory Council;
 (5)the Army Corps of Engineers;
 (6)the Saint Lawrence Seaway Development Corporation; and
 (7)the Advisory Committee on Supply Chain Competitiveness.
 (d)Access to dataThe Director shall ensure that the statistics compiled under this section are readily accessible to the public, consistent with applicable security constraints and confidentiality interests..
 (b)Prohibition on certain disclosuresSection 6307(b)(1) of title 49, United States Code, is amended by inserting or section 6314(b) after section 6302(b)(3)(B) each place it appears. (c)Copies of reportsSection 6307(b)(2)(A) of title 49, United States Code, is amended by inserting or section 6314(b) after section 6302(b)(3)(B).
 (d)Technical and conforming amendmentThe table of sections for chapter 63 of title 49, United States Code, is amended by adding at the end the following:
				6314. Port performance freight statistics program..
			2.Monthly reports on performance at United States ports
 (a)In generalNot later than 1 year before the expiration date of a maritime labor agreement for a United States port, 3 months before the expiration date of the maritime labor agreement, and monthly thereafter, the Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes port performance indicators at the affected port. If multiple ports are affected by the expiration of the maritime labor agreement, the Secretary of Transportation shall submit a report for each affected port.
 (b)ContentsEach report required under subsection (a) shall include, for the affected port during the previous month—
 (1)the performance indicators listed under section 6314(b)(2) of title 49, United States Code; (2)the number and type of vessels awaiting berthing, including average wait time;
 (3)the number of cancelled vessel calls; (4)an estimate of the economic impact associated with any delays both at the port and across the national economy; and
 (5)an estimate of the amount of time required to clear any congestion. (c)Effective periodThe Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report required under subsection (a) for an affected port until the date that a new maritime labor agreement for the port is agreed to by all of the parties to that maritime labor agreement.
 (d)Definition of maritime labor agreementIn this section, the term maritime labor agreement has the meaning given such term in section 40102 of title 46, United States Code.  1.Short titleThis Act may be cited as the Port Performance Act.
 2.FindingsCongress finds the following: (1)America’s ports play a critical role in the Nation’s transportation supply chain network.
 (2)Reliable and efficient movement of goods through the Nation’s ports ensures that American goods are available to customers throughout the world.
 (3)Breakdowns in the transportation supply chain network, particularly at the Nation’s ports, can result in tremendous economic losses for agriculture, businesses, and retailers that rely on timely shipments.
 (4)A clear understanding of port productivity and throughput would help— (A)to identify freight bottlenecks;
 (B)to indicate performance and trends over time; and (C)to inform investment decisions.
				3.Port performance freight statistics program
 (a)In generalChapter 63 of title 49, United States Code, is amended by adding at the end the following:
				
					6314.Port performance freight statistics program
 (a)In generalThe Director shall establish, on behalf of the Secretary, a port performance statistics program to provide nationally consistent measures of performance of—
 (1)the Nation’s top 25 ports by tonnage;
 (2)the Nation’s top 25 ports by 20-foot equivalent unit; and (3)the Nation’s top 25 ports by dry bulk.
							(b)Annual reports
 (1)Port capacity and throughputNot later than January 15 of each year, the Director shall submit an annual report to Congress that includes statistics on capacity and throughput at the ports described in subsection (a).
 (2)Port performance measuresThe Director shall collect monthly port performance measures for each of the United States ports referred to in subsection (a) that receives Federal assistance or is subject to Federal regulation to submit an annual report to the Bureau of Transportation Statistics that includes monthly statistics on capacity and throughput as applicable to the specific configuration of the port, including—
 (A)the total capacity of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (B)the total volume of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (C)the average number of lifts per hour of containers by crane; (D)the average vessel turn time by vessel type;
 (E)the average cargo or container dwell time; (F)port storage capacity and utilization;
 (G)the average truck time at ports; (H)the average rail time at ports; and
 (I)any additional metrics, as determined by the Director after receiving recommendations from the working group established under subsection (c).
								(c)Recommendations
 (1)In generalThe Director shall obtain recommendations for— (A)specifications and data measurements for the port performance measures listed in subsection (b)(2);
 (B)additionally needed data elements for measuring port performance; and
 (C)a process for the Department of Transportation to collect timely and consistent data, including identifying safeguards to protect proprietary information described in subsection (b)(2).
 (2)Working groupNot later than 60 days after the date of the enactment of this Act, the Director shall commission a working group composed of—
 (A)operating administrations of the Department of Transportation; (B)the Coast Guard;
 (C)the Federal Maritime Commission; (D)U.S. Customs and Border Protection;
 (E)the Marine Transportation System National Advisory Council;
 (F)the Army Corps of Engineers;
 (G)the Saint Lawrence Seaway Development Corporation;
 (H)the Advisory Committee on Supply Chain Competitiveness;
 (I)1 representative from the rail industry; (J)1 representative from the trucking industry;
 (K)1 representative from the port management industry; (L)1 representative from the maritime shipping industry;
 (M)1 representative from the maritime labor industry; (N)representatives of the National Freight Advisory Committee of the Department; and
 (O)representatives of the Transportation Research Board of the National Academies. (3)RecommendationsNot later than 1 year after the date of the enactment of this Act, the working group commissioned under this subsection shall submit its recommendations to the Director.
 (d)Access to dataThe Director shall ensure that the statistics compiled under this section are readily accessible to the public, consistent with applicable security constraints and confidentiality interests..
 (b)Prohibition on certain disclosuresSection 6307(b)(1) of title 49, United States Code, is amended by inserting or section 6314(b) after section 6302(b)(3)(B) each place it appears. (c)Copies of reportsSection 6307(b)(2)(A) of title 49, United States Code, is amended by inserting or section 6314(b) after section 6302(b)(3)(B).
 (d)Technical and conforming amendmentThe table of sections for chapter 63 of title 49, United States Code, is amended by adding at the end the following:
				6314. Port performance freight statistics program..
			4.Monthly reports on performance at United States ports
 (a)In generalNot later than 1 year before the expiration date of a maritime labor agreement that applies to facilities of a United States port, 3 months before the expiration date of the maritime labor agreement, and monthly thereafter until a new agreement is agreed to, the Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes port performance indicators at the affected port. If multiple ports are affected by the expiration of the maritime labor agreement, the Secretary of Transportation shall submit a report for each affected port.
 (b)ContentsEach report required under subsection (a) shall include, for the affected port during the previous month—
 (1)the performance indicators listed under section 6314(b)(2) of title 49, United States Code; (2)the number and type of vessels awaiting berthing, including average wait time;
 (3)the number of cancelled vessel calls; (4)an estimate of the economic impact associated with any delays both at the port and across the national economy;
 (5)an estimate of the amount of time required to clear any congestion; (6)the average number of positions ordered and filled; and
 (7)any other factors that might have created delays, including weather, equipment maintenance or failures, or infrastructure development or repair.
 (c)Effective periodThe Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report required under subsection (a) for an affected port until the date on which a new maritime labor agreement that applies to the facilities of the port is agreed to by all of the parties to that maritime labor agreement.
 (d)Definition of maritime labor agreementIn this section, the term maritime labor agreement has the meaning given such term in section 40102 of title 46, United States Code.November 5, 2015Reported with an amendment